Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action response to the application papers filed on 2/12/2020.
Claims 1-27 are pending in the application.  
The information disclosure statement filed on 2/12/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 14, and 27, the invention generates the models and optimizes events, however, there are no detailed descriptions explaining how the generation optimization are actually or specifically performed.  Per claims 4-6, 12, 17-19, and 25, the generation and parsing are performed using known 
Per claims 13 and 26, the specification merely describes what the events which are specific activities, not just mere data, are by listing the various types of events associated with quality assurance such as performing risk based testing (Heinecke, see at least [0029]), however, there is no detailed description explaining how such events are actually performed, and furthermore, there’s no description that all the claimed event types are performed collectively.   
Per claims 2, 3, 7-11, 14-16, 20-24, these claims are rejected because they depend from claims 1 and 14 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1, 14, and 27, the specification describes what it does, optimizing events, however, it does not describe how the optimizing events step is performed, and there is no detailed implementation of such optimization method.

Per claims 13 and 26, it is not clear how the claimed events are performed in association with quality assurance process as the specification merely lists the various types of events associated with quality assurance, without providing a detailed description explaining how such events which are specific activities, not just mere data are actually performed collectively.   In view of the specification, the claimed list of events claimed are considered to be an alternatives list of events that can be associated with quality assurance. Accordingly, considering that interpretation, it is unclear what other alternatives are intended to be encompassed by the claim.  MPEP 2173.05(h). It is recommended to amend the claim using a closed group format such as: an event associated with quality assurance selected from the group consisting of ... or any other closed group format of a list of alternatives. 
Per claims 2, 7-12, 15, 20-25, these claims are rejected because they depend from claims 1 and 14 respectively.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-27 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The mental steps are generating one or more machine learning models, configuring step, selection step and optimizing step recited at a high level of 
 	Per claims 2-13, these claims are directed to the same idea itself as in claim 1, reciting details of the abstract idea, additional mental step of monitoring and selection in claim 2 and mere details of data itself in claim 3 without adding any other additional element that is significantly more. 	 Per claims 4-6, the claims recite additional mental steps of parsing, analyzing, and generating and no particular manners of parsing and generating using the known techniques are recited to be considered as non-mental steps, as claims 5 and 6 merely recite generic techniques and the size of data for parsing that 
	Per claim 14, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The mental steps are generating one or more machine learning models, configuring step, selection step and optimizing step recited at a high level of generality.  The generating and optimizing steps are not limited by specific steps of generating and optimizing to further consider as non-mental steps. The additional limitations, processor and memory recited at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is rioted that employing a generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Fiook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). For at least these reasons, claim 1 is not patent eligible. Viewing the limitations individually and as a combination, the additional 
 	Per claims 15-26, these claims are directed to the same idea itself as in claim 14, reciting details of the abstract idea, additional mental step of monitoring and selection in claim 15 and mere details of data itself in claim 16 without adding any other additional element that is significantly more. 	 Per claims 17-19, the claims recite additional mental steps of parsing, analyzing, and generating and no particular manners of parsing and generating using the known techniques are recited to be considered as non-mental steps, as claims 18 and 19 merely recite generic techniques and the size of data for parsing that prohibits mental processing is not specified. Per claims 20-24 and 26, these claims further recite additional details of data and mental steps. Per claim 25, the claim recites additional mental steps of parsing, identifying and analyzing and no particular manners of parsing is recited to be considered as a non-mental step.  Therefore, the claims are rejected for the same reasons as in claim 14.
 	Per claim 27, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The mental steps are generating one or more machine learning models, configuring step, selection step and optimizing step recited at a high level of generality.  The generating and optimizing steps are not limited by specific steps of generating and optimizing to further consider as non-mental steps. The additional limitations, processor and medium recited at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is rioted that employing a generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting 
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 12, 13-15, 21, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heinecke et al. (US 20190317885, hereafter Heinecke).

 	generating, by the processor, one or more machine learning models corresponding to respective phases of the SDP from a historical data, wherein the historical data includes various types of data-artifacts associated with the respective phases of SDP (Heinecke, see at least [0051] implements the software usage models using artificial intelligence. Artificial intelligence ( AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or associations previously learned by the model via a training process … consistent with the recognized patterns and/or associations). 
 	configuring, by the processor, each of the generated ML models associated with the respective phases of SDP with a set of variable parameters corresponding to the respective phases of SDP to generate a plurality of configured models for the respective phases of SDP (Heinecke, see at least [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected 
  	selecting, by the processor, a model configuration from the plurality of configured models for the respective phases of SDP for analyzing real-time data associated with the respective phases of SDP based on a predefined result- parameters (Heinecke, see at least [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. For example, by analyzing the feedback, an accuracy of the deployed model can be determined by the model tool 230. If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered by the model tool 230 using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model, for example; Note that updating training data to update the model corresponds to selection of the model configuration based on the determination result according to the output threshold or criterion (i.e. predefined result parameter; [0144], adjust the at least one of the development environment or the testing environment to reduce the difference; [0057] data to be analyzed (e.g., live data) is input to the model, and the model executes to create an output … by executing the model to apply the learned patterns and/or associations to the live data).

 [0057] data to be analyzed (e.g., live data) is input to the model, and the model executes to create an output … by executing the model to apply the learned patterns and/or associations to the live data;  [0101] By grouping events from the production environment, the recommendation engine 140 can calculate the real usage model; [0149] data corresponding to events occurring with respect to a software application in i) at least one of a development environment or a testing environment and ii) a production environment … a second model of actual software usage based on the data corresponding to events occurring in the production environment).
 	2. The method as claimed in claim 1, wherein prediction-results obtained by analyzing real-time data via the selected model configuration corresponding to the respective phases of SDP are monitored based on a predefined performance metrics associated with the selected model configuration, and another model configuration is selected if the performance metrics of the selected model configuration is unsatisfactory or dips below a predefined threshold of the performance metrics (Heinecke, see at least [0016]; [0029] the metrics aggregator 130 provides an infrastructure for data persistency as data and events change within the various environments. In certain 
8. The method as claimed in claim 1, wherein each of the generated one or more machine learning models are configured with the set of variable parameters corresponding to the respective phases of SDP (Heinecke, see at least [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that reduce model error. As used herein, labelling refers to an expected output of the ML model (e.g., a classification, an expected output value, etc.). Alternatively, unsupervised training (e.g., used in DL, a subset of ML, etc.) involves inferring patterns from inputs to select parameters for the ML/AI model (e.g., without the benefit of expected (e.g., labeled) outputs); [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, 
 	12. The method as claimed in claim 1, wherein optimizing the events associated with quality assurance comprises: parsing the real-time data using one or more parsing techniques; identifying the phases of SDP associated with the real-time data; and  analyzing the parsed real-time data using the selected model configuration associated with the identified phases of SDP to identify data artifacts associated with the identified phases of SDP to optimize quality assurance( [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that reduce model error. As used herein, labelling refers to an expected output of the ML model (e.g., a classification, an expected output value, etc.). Alternatively, unsupervised training (e.g., used in DL, a subset of 
 	13. The method as claimed in claim 1, wherein events associated with quality assurance include performing risk based testing, pruning and optimizing defect backlogs, predicting number of defects, predicting success percentage of test cases, identifying frequently failing test cases, identifying gaps in testing process, test optimization, triage effort optimization, defect turnaround time improvement, and identifying frequent defects (Heinecke, see at least [0019] The difference represents a gap between behavior in the development and testing environments and the real behavior of the software during execution in production; [0013] improve quality of a software product … testing and development environments to improve (e.g., optimize, etc.) software quality assurance and provide data to implement a continuous software improvement process).  
Per claims 14, 15, 21, 25, and 26, they are system versions of claims 1, 2, 8, 12, and 13, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims   1, 2, 8, 12, and 13 above. 
Per claim 27, it is the product version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above. 
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Challagolla et al. (US 20190347093, hereafter Challagolla).
Per claim 3:
Heinecke further teaches: 	
The method as claimed in claim 1, wherein the historical data is associated with at least one of: application under development (AUT), other related applications having common software modules, and unrelated applications having common software modules (Heinecke, see at least [0020] capture metrics from testing of the software application;[0071] generates a QA model of the software application under development/test; [0075] continuing to monitor development and testing activities for the lifecycle of the software application (block 320); [0099] model development, testing, and production of the software application;[0101] a software application under test). 
 	Heinecke does not explicitly teach wherein the historical data may include structured, semi- structured and unstructured data type.  Challagolla teaches wherein the historical data may include structured, semi- structured and unstructured data type (Challagolla, see at least [0056] The data captured can include a variety of formats, such as structured (e.g., data from databases), semi-structured (e.g., data from process logs), and unstructured data (e.g., free-form text and emails). The data warehouse system 912 can support data received on a continuous or near continuous basis in some embodiments).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to 
Per claim 16, it is the system version of claim 3, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 3 above. 
     	Claim 4, 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Buesser et al. (US 20190095515, hereafter Buesser) and Polleri et al. (US 20210081837, hereafter Polleri).
Per claim 4:
Heinecke further teaches: 	
The method as claimed in claim 1, wherein generating the machine learning models corresponding to the respective phases of the SDP comprises: parsing the historical data using 
The method as claimed in claim 1, wherein the historical data is associated with at least one of: application under development (AUT), other related applications having common software modules, and unrelated applications having common software modules (Heinecke, see at least [0020] capture metrics from testing of the software application;[0071] generates a QA model of the software application under development/test; [0075] continuing to monitor development and testing activities for the lifecycle of the software application (block 320); [0099] model development, testing, and production of the software application;[0101] a software application under test). 
 	Heinecke does not explicitly teach wherein the one or more parsing techniques may be selected based on a data type in the historical data.  Buesser teaches wherein the one or more parsing techniques may be selected based on a data type in the historical data (Buesser, see at least [0059] A learner 410 can learn features from the collected data by determining a type of data collected, selecting an appropriate data mining algorithm based on the determined type of data, and extracting features from the columns of data using the selected data mining algorithm).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Buesser’s parsing method selection with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate selection of a parsing method as taught by Buesser, with a reasonable expectation 
  	Heinecke and Buesser do not explicitly teach abstracting complex technical details by analyzing the parsed historical data.  Polleri teaches abstracting complex technical details by analyzing the parsed historical data (Polleri, see at least   [0047] The library components 168 can be scalable to allows for the definition of multiple environments (e.g., different Kubernetes clusters) where the various portions of the application can be deployed to achieve any Quality of Service (QoS) or Key Performance Indicators (KPIs) specified. A Kubernetes cluster is a set of node machines for running containerized applications. The scalability can hide or abstract the complexity of the machine learning platform 100 from the application developer).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Polleri’s scalable system with Buesser’s parsing method selection and Heinecke’s quality assurance improvement system to modify Heinecke to incorporate the abstraction as taught by Polleri, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software 
6. The method as claimed in claim 4, wherein the one or more machine learning techniques may be selected from at least one of: text processing, classification, regression, and clustering (Heinecke, see at least [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output… (e.g., a classification, an expected output value, etc.; [0027] In certain examples, the data collector 125 is implemented by a high availability service using an event-based architecture (e.g., Apache Kafka.TM., Redis clusters …data filtering) to report data);[0051] the model may be trained with data to recognize patterns and/or associations and follow such patterns and/or associations when processing input data such that other input(s) result in output(s) consistent with the recognized patterns and/or associations; [0026] filters personal data, confidential/secret information, and/or other sensitive information; Note that filtering data is text processing).
. 

 Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Buesser, Polleri and Debnath et al. (US 20180307576, hereafter Debnath).
Per claim 5:
Buesser does not explicitly teach wherein the one or more parsing techniques may be selected from at least one of a regular expression based technique and a Grok pattern based parsing technique.    Debnath teaches wherein the one or more parsing techniques may be selected from at least one of a regular expression based technique and a Grok pattern based parsing technique (Debnath, see at least  [0118] Users will input one (or more) GROK pattern(s) to parse the raw input logs into various fields to meet their domain knowledge. A user can use both new datatype and predefined datatypes to specify the GROK pattern;    [0159] Next, the present invention determines the uniqueness of signatures. The present invention maintains an index for all unique pattern-signatures. Every index entry includes a pattern-signature as a key and its associated metadata as a value. The metadata includes the original log, the preprocessed log, and a counter. Thereafter, the present invention uses log messages to demonstrate how incoming logs will be parsed using GROK corresponding to the pattern-signature, while it uses counter value to filter out patterns not satisfying a user's minimum count requirement (the default minimum count value is 1) and to show statics to the users;   [0219] In an embodiment, the present invention addresses the issue of efficiently 
  Per claim 18, it is the system version of claim 5, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 5 above. 

 Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Prasad et al. (US 20200073639, hereafter Prasad).
Per claim 7:
 Heinecke further teaches, wherein the phases of software development process (SDP) include coding, testing, and deployment (Heinecke, see at least [0035] product lifecycles … development/continuous integration, testing and production), [0075] detection and/or testing environments, continuing to monitor development and testing activities for the lifecycle of the software application (block 320); [0135] software development, testing, and runtime execution … monitors to gather program flow from the various stages of the testing suite and consolidate the monitored events to enable a recommendation processor to evaluate and develop actionable intelligence. Examples disclosed herein improve process and processor operation and improve software application development, testing, and execution).  
 	Heinecke does not explicitly state that the SDP phases include requirement gathering and analysis, system design.  However, such phases are initial phases in the lifecycle.  Nonetheless, Prasad teaches requirement gathering and analysis, system design phases 
Per claim 20, it is the system version of claim 7, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 7 above. 

 	 Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Eldridge et al. (US 20090132996, hereafter Eldridge), Vorganti (US 20170153936), and Kannan et al. (US 20160342911, hereafter Kannan).  
Per claim 9:  
 	Heinecke does not explicitly state wherein the variable set of parameters include duration of collection of historical data.  Eldridge teaches wherein the variable set of parameters include duration of collection of historical data (Eldridge, see at least [1440] If any parameters of the selected block had been assigned for historical data collection, the parameter name, the collection period, the change delta required to trigger collection, the duration of the historical collection (in hours) and the user's description of the point are shown on the pane on the right).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Eldridge’s duration of 
	Heinecke and Eldridge do not explicitly teach filters on the priority of data. Vorganti teaches filters on the priority of data (Vorganti, see at least  [0057] The predetermined models include, without limitations, event log Which is identified by a step header of a log file, web or application log which is identified with "#" tag information of a log file, database log which is identified by notational language and/or Procedural Language (PL) or Structured Query Language (SQL), and service components log which are identified through Web System Description Language (WSDL)/discovery etc. In an embodiment, the priority and the criticality are set for the filtered log files and the alerts associated with the filtered log files using the predefined pattern rules. In an embodiment, the filtered log files are addressed for identifying the root-cause of the one or more software application of corresponding filtered log files based on the alerts of the corresponding log files, the priority and criticality of the corresponding log files). It would have been obvious for one having ordinary skill in the art before the effective 
	Heinecke, Vorganti, and Eldridge do not explicitly teach text processing based parameters including: RegEx pattern, Stopwords, ngram configuration and vectorization parameters, and hyper parameters of algorithms including random forest, Naive Bayes and K-Means clustering.  Kannan teaches text processing based parameters including: RegEx pattern, Stopwords, ngram configuration and vectorization parameters, and hyper parameters of 
  Per claim 22, it is the system version of claim 9, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 9 above. 

 Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Grehant (US 20170193049).
Per claim 10:
  	Heinecke further teaches wherein selecting the model configuration for the respective phases of SDP comprises iteratively executing each of the plurality of configured models corresponding to each phase of SDP on the historical data, and analyzing the set of predefined result-parameters (Heinecke, see at least [0042] This process may be repeated throughout the lifecycle of the software until the software application is disposed and/or retired and there is no more need for maintenance of the software application, for example; [0038] continuous integration environment; [0031] adjusting the expected usage model closer to the real usage model of the software product; [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that reduce model error. As used herein, labelling refers to an expected output of the ML model (e.g., a classification, an 
 	Heinecke does not explicitly state wherein the model configuration showing closest proximity with the predefined result-parameter values are selected for the respective phases.  Grehant teaches wherein the model configuration showing closest proximity with the predefined result-parameter values are selected for the respective phases (Grehant, see at least [0037] the returned two or more models are ranked by computing, for each returned model, a distance based on a proximity measure between the values of the variables of the model and the values of the corresponding one or more variables in the query; [0038] building the first set of observations further comprises generating the outcome of at least one observation from a simulation; [0039] at least one observation of the first set is randomly generated; [0041] providing one or more observations, each variable of the provided one or more observations being set with a value; computing an outcome for each one of the one or more observations, the computation being performed by applying the returned model on the variables set with a value of the provided one or more observations; [0042] at least two 
Per claim 23, it is the system version of claim 10, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 10 above. 

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Cavallari (US 20210075805).
Per claim 11:
 	Heinecke does not explicitly teach wherein the predefined result parameters include model accuracy, model fl-score, precision, recall, and cluster quality score.  Cavallari teaches wherein the predefined result parameters include model accuracy, model fl-score, precision, recall, and cluster quality score (Cavallari, see at least [0055] traditional clustering metrics such as the normalized mutual information or Rand index may be used … the performances of all the models are evaluated via traditional classification metrics such as : accuracy, precision, recall and F1-score. Note that while the detection of uncommon behavior in traffic network is the main objective, the F1-score is computed only against the anomalous class).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cavallari’s cluster classification metrics with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate different types of metrics parameters as taught by Cavallari, with a reasonable expectation of success, since they 
Per claim 24, it is the system version of claim 11, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 11 above. 

Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20190155717 is related to selecting models having the highest similarity;
 	US 20200310948 is related optimized test case selection for quality assurance testing using a test selection model;
 	US 10949337 is related to selecting and executing test cases in a software development using neural network models;
US 20210141635 is related to automatically generating pipeline health check analysis report using a machine learning model;
   	US 20180349256 is related to configuring selected test actions;
US 20180107583 is related to automatic pre-detection of potential product impact in a development system and recommending for resolutions;
US 20210019615 is related to a configuration component that target hyperparameter of a machine training model.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193